       Case 2:21-cv-00061-RB-CG Document 12 Filed 04/19/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

JOEL A. MELENDEZ,

      Plaintiff,

v.                                                               No. CV 21-61 RB/CG

CITY OF LAS CRUCES POLICE DEPARTMENT,
and D’ANTHANY ROOHR

      Defendants.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court after conferring with counsel about a mutually

convenient date and time. IT IS HEREBY ORDERED that a status conference will be

held by telephone on Tuesday, June 29, 2021, at 2:00 p.m. The parties shall call

Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and

enter the Access Code 7467959, to be connected to the proceedings

      IT IS SO ORDERED.



                                 _________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
